                  Case 19-11626-KG              Doc 653       Filed 12/09/19         Page 1 of 7



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                          )    Chapter 11
                                                                )
PES HOLDINGS, LLC, et al.,1                                     )    Case No. 19-11626 (KG)
                                                                )
                                              Debtors.          )    (Jointly Administered)
                                                                )
                                                                )

     NOTICE OF AGENDA FOR HEARING SCHEDULED ON DECEMBER 11, 2019 AT
     11:00 A.M. (PREVAILING EASTERN TIME), BEFORE THE HONORABLE KEVIN
    GROSS AT THE UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF
        DELAWARE, LOCATED AT 824 NORTH MARKET STREET, 6TH FLOOR,
                 COURTROOM NO. 3, WILMINGTON, DELAWARE 198012

RESOLVED MATTER:

1.       Debtors’ Motion to Approve Procedures for De Minimis Asset Transactions and
         Abandonment of De Minimis Assets [Filed: 11/25/19] (Docket No. 611)

         Response Deadline: December 4, 2019 at 4:00 p.m. ET

         Responses Received:

         a.       Informal comments from Chubb Companies

         b.       Informal comments from Oracle America, Inc.

         Related Documents:

         a.       [Proposed] Order to Approve Procedures for De Minimis Asset Transactions and
                  Abandonment of De Minimis Assets [Filed: 11/25/19] (Docket No. 611, Exhibit
                  A)

         b.       Certification of Counsel Regarding Debtors’ Motion to Approve Procedures for
                  De Minimis Asset Transactions and Abandonment of De Minimis Assets [Filed:
                  12/5/19] (Docket No. 638)


1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, are: PES Holdings, LLC (8157); North Yard GP, LLC (5458); North Yard Logistics, L.P. (5952); PES
     Administrative Services, LLC (3022); PES Energy Inc. (0661); PES Intermediate, LLC (0074); PES Ultimate
     Holdings, LLC (6061); and Philadelphia Energy Solutions Refining and Marketing LLC (9574). The Debtors’
     service address is: 1735 Market Street, Philadelphia, Pennsylvania 19103.
2
     Any party who wishes to attend telephonically is required to make arrangements through CourtCall by
     telephone (866-582-6878) or by facsimile (866-533-2946).


DOCS_DE:226794.2 70753/001
                 Case 19-11626-KG           Doc 653      Filed 12/09/19   Page 2 of 7



        c.       [Signed] Order to Approve Procedures for De Minimis Asset Transactions and
                 Abandonment of De Minimis Assets [Filed: 12/6/19] (Docket No. 641)

        Status: The Court has entered an order on this matter.

CONTINUED MATTER:

2.      Debtors’ Motion for Entry of an Order (I) Approving the Debtors’ Key Employee
        Incentive Program and (II) Granting Related Relief [Filed: 11/22/19] (Docket No. 605)

        Response Deadline: December 6, 2019 at 5:00 p.m. ET and December 6, 2019 at
        9:00 p.m. ET for the Official Committee of Unsecured Creditors. Extended to December
        30, 2019 (solely for the Committee and the Unions).

        Responses Received:

        a.       Objection of the United States Trustee to Debtors’ Motion for Entry of an Order
                 (I) Approving the Debtors’ Key Employee Incentive Program and (II) Granting
                 Related Relief [Filed: 12/6/19] (Docket No. 644)

        Related Documents:

        a.       [Proposed] Order (I) Approving the Debtors’ Key Employee Incentive Program
                 and (II) Granting Related Relief [Filed: 11/22/19] (Docket No. 605, Exhibit A)

        b.       Debtors’ Motion to Shorten Notice and Schedule Hearing with Respect to
                 Debtors’ Motion for Entry of an Order (I) Approving the Debtors’ Key Employee
                 Incentive Program and (II) Granting Related Relief [Filed: 11/22/19] (Docket No.
                 606)

                 (i)         [Signed] Order Granting Debtors’ Motion to Shorten Notice and Schedule
                             Hearing with Respect to Debtors’ Motion for Entry of an Order (I)
                             Approving the Debtors’ Key Employee Incentive Program and (II)
                             Granting Related Relief [Filed: 11/26/19] (Docket No. 612)

        c.       Notice of Debtors’ Motion to Shorten Notice and Schedule Hearing with Respect
                 to Debtors’ Motion for Entry of an Order (I) Approving the Debtors’ Key
                 Employee Incentive Program and (II) Granting Related Relief [Filed: 11/26/19]
                 (Docket No. 614)

        d.       Notice of Adjourned Hearing Regarding Debtors’ Motion for Entry of an Order
                 (I) Approving the Debtors’ Key Employee Incentive Program and (II) Granting
                 Related Relief [Filed: 12/6/19] (Docket No. 648)

        Status: This matter is continued to January 14, 2020, at 9:30 a.m. ET.




DOCS_DE:226794.2 70753/001                           2
                 Case 19-11626-KG       Doc 653      Filed 12/09/19   Page 3 of 7



UNCONTESTED MATTERS FOR WHICH A COC/CNO HAS BEEN FILED:

3.      Debtors’ Motion for Entry of an Order (I) Extending Their Exclusive Periods to File a
        Chapter 11 Plan and Solicit Acceptances Thereof and (II) Granting Related Relief [Filed:
        11/18/19] (Docket No. 589)

        Response Deadline: December 2, 2019 at 4:00 p.m. ET. Extended to December 6, 2019
        at 4:00 p.m. ET for the Committee.

        Responses Received: Informal comments from the Committee.

        Related Documents:

        a.       [Proposed] Order (I) Extending Their Exclusive Periods to File a Chapter 11 Plan
                 and Solicit Acceptances Thereof and (II) Granting Related Relief [Filed:
                 11/18/19] (Docket No. 589, Exhibit A)

        b.       Certification of Counsel Regarding Debtors’ Motion for Entry of an Order
                 (I) Extending Their Exclusive Periods to File a Chapter 11 Plan and Solicit
                 Acceptances Thereof and (II) Granting Related Relief [Filed: 12/6/19] (Docket
                 No. 647)

        Status: The Debtors have filed a revised proposed order under certification of counsel
        resolving the informal comments and respectfully request entry of the revised proposed
        order.

4.      Debtors’ Motion to Approve Procedures for Settlement of De Minimis Claims Held By
        or Against the Debtors [Filed: 11/22/19] (Docket No. 603)

        Response Deadline: December 4, 2019 at 4:00 p.m. ET

        Responses Received:

        a.       Informal comments from Chubb Companies

        b.       Informal comments from the Ad Hoc Committee of Existing Term Loan Lenders

        Related Documents:

        a.       [Proposed] Order Approving Procedures for Settlement of De Minimis Claims
                 Held By or Against the Debtors [Filed: 11/22/19] (Docket No. 603, Exhibit A)

        b.       Certification of Counsel Regarding Debtors’ Motion to Approve Procedures for
                 Settlement of De Minimis Claims Held By or Against the Debtors [Filed: 12/6/19]
                 (Docket No. 642)

        Status: The Debtors have filed a revised proposed order under certification of counsel
        resolving the informal comments and respectfully request entry of the revised proposed
        order.


DOCS_DE:226794.2 70753/001                       3
                 Case 19-11626-KG       Doc 653      Filed 12/09/19     Page 4 of 7



5.      Debtors’ Motion for Entry of an Order Modifying the Requirements of Local Rule 3007-
        1(f)(i) with Respect to the Number of Permitted Substantive Omnibus Objections to
        Claims [Filed: 11/22/19] (Docket No. 604)

        Response Deadline: December 4, 2019 at 4:00 p.m. ET

        Responses Received: None as of the date of this Notice of Agenda.

        Related Documents:

        a.       [Proposed] Order Modifying the Requirements of Local Rule 3007-1(f)(i) with
                 Respect to Number of Permitted Substantive Omnibus Objections to Claims
                 [Filed: 11/22/19] (Docket No. 604, Exhibit A)

        b.       Certification of No Objection Regarding Debtors’ Motion for Entry of an Order
                 Modifying the Requirements of Local Rule 3007-1(f)(i) with Respect to the
                 Number of Permitted Substantive Omnibus Objections to Claims [Filed: 12/6/19]
                 (Docket No. 645)

        Status: No parties have objected to the relief requested in the Motion. Accordingly, the
        Debtors have filed a certification of no objection and respectfully request the entry of the
        order attached to the Motion.

CONTESTED MATTERS GOING FORWARD:

6.      Debtors’ Motion for Entry of an Order (I) Approving the Adequacy of Information in the
        Disclosure Statement, (II) Approving the Solicitation and Notice Procedures,
        (III) Approving the Forms of Ballots and Notices in Connection Therewith,
        (IV) Scheduling Certain Dates With Respect Thereto, and (V) Granting Related Relief
        [Filed: 10/10/19] (Docket No. 464)

        Response Deadline: November 7, 2019 at 4:00 p.m. ET. Extended until November 27,
        2019 at 4:00 p.m. ET.

        Responses Received:

        a.       Objection of Nooter Construction Company’s to the Corrected Disclosure
                 Statement for the Joint Chapter 11 Plan of PES Holdings, LLC and Its Debtor
                 Affiliates [Filed: 10/21/19] (Docket No. 506)

        b.       Joinder of L-M Service Co., Inc. to Objection of Nooter Construction Company’s
                 to the Corrected Disclosure Statement for the Joint Chapter 11 Plan of PES
                 Holdings, LLC and Its Debtor Affiliates [Filed: 10/22/19] (Docket No. 508)

        c.       Belcher Roofing Corporation’s Joinder to Objection of Nooter Construction
                 Company’s to the Corrected Disclosure Statement for the Joint Chapter 11 Plan of
                 PES Holdings, LLC and Its Debtor Affiliates [Filed: 11/8/19] (Docket No. 556)



DOCS_DE:226794.2 70753/001                       4
                 Case 19-11626-KG        Doc 653      Filed 12/09/19    Page 5 of 7



        d.       The Chubb Companies’ (I) Limited Objection to the Corrected Disclosure
                 Statement for the Joint Chapter 11 Plan of PES Holdings, LLC and Its Debtor
                 Affiliates; and (II) Reservation of Rights with Respect to the Debtors’ Motion for
                 Entry of an Order (A) Establishing Bidding Procedures, (B) Approving Bid
                 Protections, and (C) Granting Related Relief [Filed: 11/26/19] (Docket No. 615)

        e.       United States Trustee’s Objection to Debtors’ Motion for Entry of an Order
                 (I) Approving the Adequacy of Information in the Disclosure Statement,
                 (II) Approving the Solicitation and Notice Procedures, (III) Approving the Forms
                 of Ballots and Notices in Connection Therewith, (IV) Scheduling Certain Dates
                 With Respect Thereto, and (V) Granting Related Relief [Filed: 11/27/19] (Docket
                 No. 621)

        f.       ICBC Standard Bank PLC’s Reservation of Rights Regarding the Debtors’ Plan
                 and Disclosure Statement [Filed: 12/4/19] (Docket No. 635)

        g.       United States’ Objection to Debtors’ Motion for Entry of an Order (I) Approving
                 the Adequacy of Information in the Disclosure Statement, (II) Approving the
                 Solicitation and Notice Procedures, (III) Approving the Forms of Ballots and
                 Notices in Connection Therewith, (IV) Scheduling Certain Dates With Respect
                 Thereto, and (V) Granting Related Relief [Filed: 12/6/19] (Docket No. 646)

        Replies Received:

        a.       Debtors’ Omnibus Reply to Objections to the Debtors' Motion for Entry of an
                 Order (I) Approving the Adequacy of Information in the Disclosure Statement,
                 (II) Approving the Solicitation and Notice Procedures, (III) Approving the Forms
                 of Ballots and Notices in Connection Therewith, (IV) Scheduling Certain Dates
                 with Respect Thereto, and (V) Granting Related Relief [Filed: 12/8/19] (Docket
                 No. 649)

        Related Documents:

        a.       Joint Chapter 11 Plan of PES Holdings, LLC and Its Debtor Affiliates [Filed:
                 10/10/19] (Docket No. 462)

        b.       Disclosure Statement for the Joint Chapter 11 Plan of PES Holdings, LLC and Its
                 Debtor Affiliates [Filed: 10/10/19] (Docket No. 463)

        c.       [Proposed] Order (I) Approving the Adequacy of Information in the Disclosure
                 Statement, (II) Approving the Solicitation and Notice Procedures, (III) Approving
                 the Forms of Ballots and Notices in Connection Therewith, (IV) Scheduling
                 Certain Dates With Respect Thereto, and (V) Granting Related Relief [Filed:
                 10/10/19] (Docket No. 464, Exhibit A)

        d.       Corrected Disclosure Statement for the Joint Chapter 11 Plan of PES Holdings,
                 LLC and Its Debtor Affiliates [Filed: 10/10/19] (Docket No. 465)



DOCS_DE:226794.2 70753/001                        5
                 Case 19-11626-KG       Doc 653      Filed 12/09/19   Page 6 of 7



        e.       Notice of Rescheduled Hearing Regarding Debtors’ Motion for Entry of an Order
                 (I) Approving the Adequacy of Information in the Disclosure Statement,
                 (II) Approving the Solicitation and Notice Procedures, (III) Approving the Forms
                 of Ballots and Notices in Connection Therewith, (IV) Scheduling Certain Dates
                 With Respect Thereto, and (V) Granting Related Relief [Filed: 10/28/19] (Docket
                 No. 520)

        f.       Notice of Rescheduled Hearing Regarding Debtors’ Motion for Entry of an Order
                 (I) Approving the Adequacy of Information in the Disclosure Statement,
                 (II) Approving the Solicitation and Notice Procedures, (III) Approving the Forms
                 of Ballots and Notices in Connection Therewith, (IV) Scheduling Certain Dates
                 With Respect Thereto, and (V) Granting Related Relief [Filed: 11/15/19] (Docket
                 No. 588)

        g.       Notice of Filing of Exhibit C Liquidation Analysis to Corrected Disclosure
                 Statement for the Joint Chapter 11 Plan of PES Holdings, LLC and Its Debtor
                 Affiliates [Filed: 11/26/19] (Docket No. 613)

        Status: This matter will go forward.




                               [Remainder of Page Intentionally Left Blank]




DOCS_DE:226794.2 70753/001                       6
                 Case 19-11626-KG   Doc 653    Filed 12/09/19   Page 7 of 7



Dated: December 9, 2019          /s/ Peter J. Keane
Wilmington, Delaware            Laura Davis Jones (DE Bar No. 2436)
                                James E. O’Neill (DE Bar No. 4042)
                                Peter J. Keane (DE Bar No. 5503)
                                PACHULSKI STANG ZIEHL & JONES LLP
                                919 North Market Street, 17th Floor
                                P.O. Box 8705
                                Wilmington, Delaware 19899-8705 (Courier 19801)
                                Telephone:      (302) 652-4100
                                Facsimile:      (302) 652-4400
                                Email:          ljones@pszjlaw.com
                                                joneill@pszjlaw.com
                                                pkeane@pszjlaw.com
                                - and -
                                Edward O. Sassower, P.C.
                                Steven N. Serajeddini (admitted pro hac vice)
                                Matthew C. Fagen (admitted pro hac vice)
                                KIRKLAND & ELLIS LLP
                                KIRKLAND & ELLIS INTERNATIONAL LLP
                                601 Lexington Avenue
                                New York, New York 10022
                                Telephone:    (212) 446-4800
                                Facsimile:    (212) 446-4900
                                Email:        edward.sassower@kirkland.com
                                              steven.serajeddini@kirkland.com
                                              matthew.fagen@kirkland.com

                                Co-Counsel to the Debtors and Debtors in Possession




DOCS_DE:226794.2 70753/001                 7
